Dismissed and Memorandum Opinion filed April 3, 2014.




                                    In The

                   Fourteenth Court of Appeals

                            NO. 14-11-00046-CV

          FIVE STAR RECONSTRUCTORS, G.V. INC., Appellant
                                      V.

                    GRAYCO BUILDERS, LLC, Appellee

                   On Appeal from the 165th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2009-72279

                  MEMORANDUM                  OPINION
      According to information provided to this court, this is an interlocutory
appeal from an order denying appellant’s motion to compel arbitration signed
January 5, 2011. On February 24, 2011, this court abated the appeal because
appellant petitioned for voluntary bankruptcy in the United States Bankruptcy
Court for the Southern District of Texas, under cause number 11-31130. See Tex.
R. App. P. 8.2.
      Through the Public Access to Court Electronic Records (PACER) system,
the court has learned that the bankruptcy case was closed January 15, 2014. The
parties failed to advise this court of the bankruptcy court action.

      On March 4, 2014, this court issued an order stating that unless any party to
the appeal filed a motion demonstrating good cause to retain the appeal within
twenty days of the date of the order, this appeal would be dismissed for want of
prosecution. See Tex. R. App. P. 42.3(b). No response was filed.

      Accordingly, we reinstate the appeal and order it dismissed.



                                   PER CURIAM


Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                           2